


115 HJ 125 IH: Making an extension of continuing appropriations for fiscal year 2018, and for other purposes.
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
115th CONGRESS
2d Session
H. J. RES. 125
IN THE HOUSE OF REPRESENTATIVES

January 16, 2018
Mr. Frelinghuysen submitted the following joint resolution; which was referred to the Committee on Appropriations, and in addition to the Committees on Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

JOINT RESOLUTION
Making an extension of continuing appropriations for fiscal year 2018, and for other purposes.

 BExtension of Continuing Appropriations Act, 2018 
2001. The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is amended— (1)by striking the date specified in section 106(3) and inserting February 16, 2018; and 
(2)by adding after section 147 the following:  148.Funds appropriated by the Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018 (division B of Public Law 115–96) may be obligated and expended notwithstanding section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
149.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May 2018. 150.Amounts made available by section 101 for National Aeronautics and Space Administration—Exploration may be apportioned up to the rate for operations necessary to maintain the planned launch capability schedules for the Space Launch System launch vehicle, Exploration Ground Systems, and Orion Multi-Purpose Crew Vehicle programs. 
151.Amounts made available by section 101 for Department of Energy—Energy Programs—Office of the Inspector General may be apportioned up to the rate for operations necessary to sustain staffing levels achieved on June 30, 2017. 152.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
153.For 2018, the Secretary of Housing and Urban Development may make temporary adjustments to the Section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster in 2017 or 2018 under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster and that would otherwise prevent a public housing agency from leasing up to its authorized level of units under contract (but not to exceed such level), upon request by and in consultation with a public housing agency and supported by documentation as required by the Secretary that demonstrates the need for the adjustment. . 2002.The Further Additional Continuing Appropriations Act, 2018 (division A of Public Law 115–96) is amended by striking section 1002. 
This division may be cited as the Extension of Continuing Appropriations Act, 2018. CHEALTHY KIDS Act 3001.Short titleThis division may be cited as the Helping Ensure Access for Little Ones, Toddlers, and Hopeful Youth by Keeping Insurance Delivery Stable Act or the HEALTHY KIDS Act. 
3002.Six-year funding extension of the Children’s Health Insurance Program 
(a)Funding 
(1)In generalSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)), as amended by section 3201(a) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— (A)in paragraph (20)(B), by striking ; and and inserting a semicolon; and 
(B)by striking paragraph (21) and inserting the following new paragraphs:  (21)for fiscal year 2018, $21,500,000,000; 
(22)for fiscal year 2019, $22,600,000,000; (23)for fiscal year 2020, $23,700,000,000; 
(24)for fiscal year 2021, $24,800,000,000; (25)for fiscal year 2022, $25,900,000,000; and 
(26)for fiscal year 2023, for purposes of making two semi-annual allotments— (A)$2,850,000,000 for the period beginning on October 1, 2022, and ending on March 31, 2023; and 
(B)$2,850,000,000 for the period beginning on April 1, 2023, and ending on September 30, 2023.. (2)Prevention of duplicate appropriations for fiscal year 2018Notwithstanding any other provision of law, insofar as funds have been appropriated under subsection (a)(21) of section 2104 of the Social Security Act (42 U.S.C. 1397dd), as such subsection is in effect on the day before the date of the enactment of this Act, to provide allotments to States under the State Children's Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title XIX, XXI, or both, of the Social Security Act) for fiscal year 2018— 
(A)any amounts that are so appropriated that are not so allotted and obligated before the date of the enactment of this Act, are rescinded; and (B)any amount provided for CHIP allotments to a State under this section (and the amendments made by this section) for such fiscal year shall be reduced by the amount of such appropriations so allotted and obligated before such date. 
(b)Allotments 
(1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)), as amended by section 3201(b) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— (A)in paragraph (2)(B)— 
(i)in the matter preceding clause (i), by striking (19) and inserting (25); (ii)in clause (i), by striking and 2017 and inserting , 2017, and 2023; and 
(iii)in clause (ii)— (I)in the matter preceding subclause (I), by striking and paragraph (10); and  
(II)in subclause (I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i); (B)in paragraph (5), by striking 2018 and inserting 2023; 
(C)in paragraph (7)— (i)in subparagraph (A), by striking 2017 and inserting 2023; 
(ii)in subparagraph (B), in the matter preceding clause (i), by inserting (or, in the case of fiscal year 2018, by not later than the date that is 60 days after the date of the enactment of the HEALTHY KIDS Act) after before the August 31 preceding the beginning of the fiscal year; and (iii)in the matter following subparagraph (B), by striking or fiscal year 2016 and inserting fiscal year 2016, fiscal year 2018, fiscal year 2020, or fiscal year 2022; 
(D)in paragraph (9), by striking 2018 and inserting 2023; and (E)by amending paragraph (10) to read as follows: 
 
(10)For fiscal year 2023 
(A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (26) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 3002(b)(2) of the HEALTHY KIDS Act, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C). (B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (26) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of— 
(i)the amount of the allotment to such State under subparagraph (A); to (ii)the total of the amount of all of the allotments made available under such subparagraph. 
(C)Full year amount based on rebased amountThe amount described in this subparagraph for a State is equal to the Federal payments to the State that are attributable to (and countable towards) the total amount of allotments available under this section to the State in fiscal year 2022 (including payments made to the State under subsection (n) for fiscal year 2022 as well as amounts redistributed to the State in fiscal year 2022), multiplied by the allotment increase factor under paragraph (6) for fiscal year 2023. (D)First half ratioThe first half ratio described in this subparagraph is the ratio of— 
(i)the sum of— (I)the amount made available under subsection (a)(26)(A); and 
(II)the amount of the appropriation for such period under section 3002(b)(2) of the HEALTHY KIDS Act; to (ii)the sum of— 
(I)the amount described in clause (i); and (II)the amount made available under subsection (a)(26)(B).. 
(2)One-time appropriation for fiscal year 2023There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, $20,200,000,000 to accompany the allotment made for the period beginning on October 1, 2022, and ending on March 31, 2023, under paragraph (26)(A) of section 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) (as added by subsection (a)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (10) of section 2104(m) of such Act (as added by paragraph (1)) for the first 6 months of fiscal year 2023 in the same manner as allotments are provided under subsection (a)(26)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(26)(A). (c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended— 
(1)in paragraph (2)— (A)in subparagraph (A)(ii)— 
(i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2022; and (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2023; and 
(B)in subparagraph (B)— (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2022; and 
(ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2023; and (2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in any of fiscal years 2018 through 2022 (or a semi-annual allotment period for fiscal year 2015, 2017, or 2023). 
(d)Extension of qualifying states option 
(1)In generalSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— (A)in the heading, by striking through 2017 and inserting through 2023; and 
(B)in subparagraph (A), by striking 2017 and inserting 2023. (2)Technical amendmentsSection 2104(f)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1397dd(f)(2)(B)(ii)), as amended by section 3201(c) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— 
(A)in subclause (I), by striking for the month (as defined in subclause (II)) and inserting (as defined in subclause (II)) for the month; (B)in subclause (II), by inserting , as in effect on the day before the date of the enactment of the HEALTHY KIDS Act, after section 2105(g)(4)(A); and 
(C)in subclause (VI)— (i)by inserting , as in effect on the day before the date of the enactment of the HEALTHY KIDS Act after , section 2105(g)(4); and 
(ii)by inserting , as so in effect after under section 2105(g)(4). (e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2017 and inserting 2023. 
(f)Assurance of affordability standard for children and families 
(1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2023; and 
(B)in subparagraph (A), in the matter preceding clause (i)— (i)by striking 2019 and inserting 2023; and 
(ii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting During the period that begins on October 1, 2019, and ends on September 30, 2023, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods. (2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— 
(A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2023; and (B)by striking September 30, 2019, and inserting September 30, 2023 (but during the period that begins on October 1, 2019, and ends on September 30, 2023, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved). 
(g)CHIP look-Alike plans 
(1)Blending risk poolsSection 2107 of the Social Security Act (42 U.S.C. 1397gg) is amended by adding at the end the following:  (g)Use of blended risk pools (1)In generalNothing in this title (or any other provision of Federal law) shall be construed as preventing a State from considering children enrolled in a qualified CHIP look-alike program and children enrolled in a State child health plan under this title (or a waiver of such plan) as members of a single risk pool. 
(2)Qualified CHIP look-alike programIn this subsection, the term qualified CHIP look-alike program means a State program— (A)under which children who are under the age of 19 and are not eligible to receive medical assistance under title XIX or child health assistance under this title may purchase coverage through the State that provides benefits that are at least identical to the benefits provided under the State child health plan under this title (or a waiver of such plan); and 
(B)that is funded exclusively through non-Federal funds, including funds received by the State in the form of premiums for the purchase of such coverage.. (2)Coverage rule (A)In generalSection 5000A(f)(1) of the Internal Revenue Code of 1986 is amended in subparagraph (A)(iii), by inserting or under a qualified CHIP look-alike program (as defined in section 2107(g) of the Social Security Act) before the comma at the end. 
(B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to taxable years beginning after December 31, 2017. (h)Availability of unused fiscal year 2018 redistribution amountsAny amounts that have been redistributed to States under subsection (f) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal year 2018 that are not, or will not be, expended by the end of that fiscal year shall be— 
(1)adjusted by the Secretary before the end of fiscal year 2018 to reflect an updated estimate of shortfalls under subsection (f)(2)(A) of such section; and (2)available for redistribution under subsection (f) of such section for subsequent fiscal years. 
3003.Extension of certain programs and demonstration projects 
(a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended— (1)by striking and $10,000,000 and inserting , $10,000,000; and 
(2)by inserting after 2017 the following: , and $30,000,000 for the period of fiscal years 2018 through 2023. (b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended— 
(1)by striking Out of any and inserting the following:  (1)In generalOut of any; 
(2)by striking there is appropriated for each and inserting “there is appropriated—  (A)for each; 
(3)by striking , and there is appropriated for the period and inserting “;  (B)for the period; 
(4)by striking . Funds appropriated under this subsection shall remain available until expended. and inserting ; and; and (5)by adding at the end the following: 
 
(C)for the period of fiscal years 2018 through 2023, $90,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)). (2)AvailabilityFunds appropriated under this subsection shall remain available until expended.. 
3004.Extension of outreach and enrollment program 
(a)In generalSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended— (1)in subsection (a)(1), by striking 2017 and inserting 2023; and 
(2)in subsection (g)— (A)by striking and $40,000,000 and inserting , $40,000,000; and 
(B)by inserting after 2017 the following: , and $120,000,000 for the period of fiscal years 2018 through 2023. (b)Making organizations that use parent mentors eligible To receive grantsSection 2113(f) of the Social Security Act (42 U.S.C. 1397mm(f)) is amended— 
(1)in paragraph (1)(E), by striking or community-based doula programs and inserting , community-based doula programs, or parent mentors; and (2)by adding at the end the following new paragraph: 
 
(5)Parent mentorThe term parent mentor means an individual who— (A)is a parent or guardian of at least one child who is an eligible child under this title or title XIX; and 
(B)is trained to assist families with children who have no health insurance coverage with respect to improving the social determinants of the health of such children, including by providing— (i)education about health insurance coverage, including, with respect to obtaining such coverage, eligibility criteria and application and renewal processes; 
(ii)assistance with completing and submitting applications for health insurance coverage; (iii)a liaison between families and representatives of State plans under title XIX or State child health plans under this title; 
(iv)guidance on identifying medical and dental homes and community pharmacies for children; and (v)assistance and referrals to successfully address social determinants of children’s health, including poverty, food insufficiency, and housing.. 
(c)Exclusion from modified adjusted gross incomeSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended— (1)in the first paragraph (14), relating to income determined using modified adjusted gross income, by adding at the end the following new subparagraph: 
 
(J)Exclusion of parent mentor compensation from income determinationAny nominal amount received by an individual as compensation, including a stipend, for participation as a parent mentor (as defined in paragraph (5) of section 2113(f)) in an activity or program funded through a grant under such section shall be disregarded for purposes of determining the income eligibility of such individual for medical assistance under the State plan or any waiver of such plan.; and (2)by striking (14) Exclusion and inserting (15) Exclusion. 
3005.Extension and reduction of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,. 3006.Medicaid Improvement FundSection 1941 of the Social Security Act (42 U.S.C. 1396w–1) is amended— 
(1)in subsection (a), in the first sentence, by inserting before the period at the end the following: , and, in accordance with subsection (b)(3), for the purposes of subparagraph (B) of such subsection; and (2)in subsection (b)— 
(A)in paragraph (2)— (i)in the first sentence, by inserting pursuant to paragraph (1) after in the Fund; 
(ii)by inserting after the first sentence the following sentence: Amounts in the Fund pursuant to paragraph (3) shall be available in advance of appropriations but only if the total amount obligated from the Fund does not exceed the amount available to the Fund under such paragraph (3).; and (iii)in the last sentence, by striking sentence and inserting sentences; and  
(B)by adding at the end the following new paragraph:  (3)Additional funding for State activities relating to mechanized claims systems (A)In generalIn addition to the amount made available under paragraph (1), there shall be available to the Fund, for expenditures from the Fund in accordance with subparagraph (B), for fiscal year 2023 and thereafter, $980,000,000, to remain available until expended.  
(B)PurposesThe Secretary shall use amounts made available to the Fund under subparagraph (A) to pay to each State which has a plan approved under this title, for each quarter beginning during or after fiscal year 2023 an amount equal to— (i)100 percent minus the percent specified in clause (i) of section 1903(a)(3)(A) of so much of the sums expended by the State during such quarter as are attributable to the activities described in such clause; 
(ii)100 percent minus the Federal medical assistance percentage applied under clause (iii) of such section of so much of the sums expended during such quarter (as found necessary by the Secretary under such clause) by the State as are attributable to the activities described in such clause; and (iii)100 percent minus the percent specified in section 1903(a)(3)(B) of so much of the sums expended by the State during such quarter as are attributable to the activities described in such section..DSuspension of certain health-related taxes 
4001.Extension of moratorium on medical device excise tax 
(a)In generalSection 4191(c) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2019 . (b)Effective dateThe amendment made by this section shall apply to sales after December 31, 2017. 
4002.Delay in implementation of excise tax on high cost employer-sponsored health coverageSection 9001(c) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021. 4003.Suspension of annual fee on health insurance providers (b)In generalSection 9010(j) of the Patient Protection and Affordable Care Act is amended— 
(1)by striking and at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting , and ending before January 1, 2019, and; and 
(3)by adding at the end the following new paragraph:  (3)beginning after December 31, 2019.. 
(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2018.EBudgetary Effects 5001.Budgetary effects (a)In generalThe budgetary effects of division C and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO scorecardsThe budgetary effects of division C and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). (c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division C and each succeeding division shall not be estimated— 
(1)for purposes of section 251 of such Act; and (2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 

